                Case 2:17-cv-01182-TSZ Document 429 Filed 02/17/21 Page 1 of 2




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7      IRONBURG INVENTIONS LTD.,

                              Plaintiff,
 8
                                                        C17-1182 TSZ
           v.
 9
                                                        ORDER
        VALVE CORPORATION,
10
                              Defendant.
11

12         IT IS HEREBY ORDERED:

13         (1)      Having heard the views of counsel during a status conference conducted on

14 February 17, 2021, and being fully advised in the premises, the Judgment entered on

15 February 2, 2021, docket no. 419, is hereby VACATED pursuant to Federal Rule of Civil

16 Procedure 60(a).

17         (2)      Any motion seeking enhanced damages under 35 U.S.C. § 284 and any

18 motion seeking judgment as a matter of law pursuant to Federal Rule of Civil

19 Procedure 50(b) and/or other post-judgment relief, remain due on March 2, 2021, and

20 shall be noted for the fourth Friday after filing. The Court will enter an appropriate form

21 of partial judgment with the requisite Rule 54(b) certification after ruling on the parties’

22 anticipated motions.

23

     ORDER - 1
            Case 2:17-cv-01182-TSZ Document 429 Filed 02/17/21 Page 2 of 2




 1         (3)   The Clerk is directed to send a copy of this Order to all counsel of record.

 2         IT IS SO ORDERED.

 3         Dated this 17th day of February, 2021.

 4

 5                                                  A
                                                    Thomas S. Zilly
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
